COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Nathaniel Jones, III v. Houston Police Department

Appellate case number:    01-12-00508-CV

Trial court case number: 2012-07137

Trial court:              333rd District Court of Harris County

        On July 24, 2012, appellant, Nathaniel Jones, III, filed an affidavit of indigence in the
trial court in the above-referenced matter. See TEX. R. APP. P. 20.1(a)(2). On August 23, 2012,
the district clerk filed a clerk’s record on indigence. The record reflects that no contest to the
affidavit of indigence was filed. See TEX. R. APP. P. 20.1(e). Therefore the allegations in the
affidavit are deemed true, and appellant is entitled to proceed without advance payment of costs.
See TEX. R. APP. P. 20.1(f).
       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.
       It is further ORDERED that the district clerk file with this Court, within 30 days of the
date of this order and at no cost to appellant, a clerk’s record containing the items specified in
Texas Rule of Appellate Procedure 34.5(a). See TEX. R. APP. P. 20.1(k).
        It is further ORDERED that Court Reporter file with this Court, within 30 days of the
date of this order and at no cost to appellant, the reporter’s record. See id.
         Appellant’s brief is ORDERED filed with this Court within 30 days after the later of the
date the clerk’s record is filed or the date the reporter’s record is filed. See TEX. R. APP. P.
38.6(a). Appellee’s brief, if any, must be filed within 30 days after the date the appellant’s brief
is filed. See TEX. R. APP. P. 38.6(b).
      Further, appellant’s motion for extension of time to file brief, filed September 19, 2012,
is DISMISSED as moot.


Judge’s signature:/s/ Justice Terry Jennings
                    Acting individually  Acting for the Court

Date: October 1, 2012